Johnson, C. J. This is a j udgment by default rendered against the plaintiff in error. He has assigned two errors in the judgment and proceedings of the circuit court. First, that the original writ itself is illegal and void; and secondly, that the service is insufficient. The writ is not addressed to any officer authorized by law to execute process or to any person whomsoever. The writ is clearly a mere nullity, as the sheriff of the county of Pope himself would have had no authority to execute it. All writs and other process must be directed to some person authorized by law to execute the same, and without such direction they are wholly void. The return is that it was executed by leaving a certified copy for the defendant below, with his wife a white member of his family and over the age of fifteen years. It is not stated to have been left at his usual place of abode. This is expressly required by the statute, when the service is not upon the person of the defendant. This requisition of the statute cannot be dispensed with, and as a necessary consequence the service is utterly insufficient. For these reasons the judgment must be reversed. The case is remanded to the circuit court and the plaintiff in error considered in court. .